                                                        Case 3:20-cv-00608-MMD-WGC Document 9 Filed 12/07/20 Page 1 of 4



                                                    1 JOHN S. WORDEN (NV SBN 7563)                THOMAS J. McKENNA (Pro Hac Vice
                                                      VENABLE LLP                                 forthcoming)
                                                    2 101 California Street, Suite 3800           GAINEY McKENNA & EGESTON
                                                    3 San Francisco, CA 94111-5865                501 Fifth Avenue, 19th Floor
                                                      Telephone:      (415) 653-3713              New York, NY 10017
                                                    4 Facsimile:      (415) 653-3755              Telephone:    (212) 983-1300
                                                      Email: JSWorden@venable.com                 Facsimile:    (212) 983-0383
                                                    5                                             Email: tjmckenna@gme-law.com
                                                      Attorneys for Defendants
                                                    6                                             Attorneys for Plaintiff
                                                    7
                                                        MATTHEW L. SHARP (NV SBN 4746)
                                                    8   MATTHEW L. SHARP, LTD.
                                                        432 Ridge Street
                                                    9   Reno, NV 89501
                                                        Telephone:    (775) 324-1500
                                                   10   Facsimile:    (775) 323-6249
                                                        Email: matt@mattsharplaw.com
                                                   11
                                                        Attorneys for Plaintiff
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13                               UNITED STATES DISTRICT COURT
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14
                          310.229.9900




                                                                                        DISTRICT OF NEVADA
                                                   15

                                                   16   ALIREZA ZARE, Derivatively on Behalf of      Case No. 3:20-CV-00608-MMD-WGC
                                                        IDEANOMICS, INC.,
                                                   17
                                                                       Plaintiff,                    JOINT STIPULATION AND
                                                   18                                                [PROPOSED] ORDER TEMPORARILY
                                                               v.                                    STAYING CASE
                                                   19
                                                        ZHENG WU, SHANE McMAHON, ALFRED              Action Filed:          October 27, 2020
                                                   20   POOR, YANG CHAO, JAMES S. CASSANO,
                                                        STEVEN FADEM, HARRY EDELSON,
                                                   21   JERRY FAN, and JOHN WALLACE,
                                                   22                  Defendants
                                                   23          and,
                                                   24   IDEANOMICS, INC., a Nevada corporation,
                                                   25                  Nominal Defendant.
                                                   26

                                                   27

                                                   28

                                                                      STIPULATION AND [PROPOSED] ORDER TEMPORARILY STAYING CASE
                                                                                     Case No. 3:20-CV-00608-MMD-WGC
                                                        Case 3:20-cv-00608-MMD-WGC Document 9 Filed 12/07/20 Page 2 of 4



                                                    1          Plaintiff Alireza Zare (“Plaintiff”) and nominal defendant Ideanomics, Inc. (the
                                                    2   “Company”), and defendants Zheng Wu, Shane McMahon, Alfred Poor, Yang Chao, James S.
                                                    3   Cassano, Harry Edelson, Steven Fadem, Harry Edelson, Jerry Fan, and John Wallace, (collectively,
                                                    4   the “Individual Defendants,” and together with the Company, “Defendants”), agree and stipulate
                                                    5   as follows:
                                                    6          WHEREAS, on October 27, 2020, Plaintiff filed a shareholder derivative complaint (the
                                                    7   “Complaint”) in the United States District Court for the District of Nevada (hereinafter “Derivative
                                                    8   Action”). Plaintiff alleges that the Complaint is “brought in the right, and for the benefit, of the
                                                    9   Company against certain of its officers and directors seeking to remedy the Individual Defendants’
                                                   10   alleged breach of fiduciary duties, gross mismanagement and for contribution under Sections 10(b)
                                                   11   and 21D of the Exchange Act” (ECF No. 1 at 2:4-9);
                                                   12          WHEREAS, several related securities putative class actions were previously filed in the
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13   United States District Court for the Southern District of New York, captioned Rudani v.
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14   Ideanomics, Inc., et al., Case No. 1:19-cv-06741, Lundy v. Ideanomics, Inc., et al., Case No. 1:20-
                          310.229.9900




                                                   15   cv-04944, and Kim v. Ideanomics, Inc., et al., Case No. 1:20-cv-05203, (collectively the
                                                   16   “Securities Class Actions”);
                                                   17          WHEREAS, Defendants anticipate filing a motion to dismiss for failure to state a claim in
                                                   18   the Securities Class Actions;
                                                   19          WHEREAS, this Derivative Action and the Securities Class Actions are premised upon
                                                   20   overlapping alleged conduct, and the claims and defenses in the Derivative Action may be
                                                   21   informed by resolution of the motion to dismiss in the Securities Class Actions; and
                                                   22          WHEREAS, in order ensure economy of time and effort for the Court, for counsel, and for
                                                   23   litigants, Plaintiff and Defendants have agreed that, in light of the overlap between the Derivative
                                                   24   Action and the Securities Class Actions, that the Derivative Action should be temporarily stayed
                                                   25   on the terms set forth below unless and until either of the Parties to this Stipulation gives a fifteen
                                                   26   (15) days’ notice that they no longer consent to the voluntary stay of the Derivative Action.
                                                   27

                                                   28
                                                                                                           1
                                                                      STIPULATION AND [PROPOSED] ORDER TEMPORARILY STAYING CASE
                                                                                     Case No. 3:20-CV-00608-MMD-WGC
     Case 3:20-cv-00608-MMD-WGC Document 9 Filed 12/07/20 Page 3 of 4



 1             IT IS HEREBY STIPULATED AND AGREED by the Parties and their undersigned
 2   counsel as follows:
 3             1.   Defendants hereby accept service of the summons and complaint filed in the
 4   Derivative Action.
 5             2.   All proceedings in this Derivative Action, including all deadlines, hearings and

 6   conferences, shall be temporarily stayed until either Party gives fifteen (15) days’ notice in writing
     (an email is considered a writing) that they no longer consent to the voluntary stay of the Derivative
 7
     Action.
 8
               3.   Defendants shall make best efforts to promptly notify Plaintiff of any related
 9   derivative lawsuits or any related demand letters or books and records proceedings by other
10   shareholders of the Company of which they become aware.
11             4.   The Parties agree that if the plaintiff in any related derivative lawsuit refuses to

12   agree to a stay under similar terms or refuses to agree to a continuation of a stay under similar
     terms, Plaintiff may lift the agreed stay upon ten (10) days’ notice in writing.
13
               5.   The Parties agree that during the pendency of this stay, Defendants shall make best
14
     efforts to include Plaintiff in any mediation or settlement discussions with the plaintiffs in the
15
     Securities Class Actions and shall include Plaintiff in any mediation or settlement discussions with
16   any purported plaintiff in any related derivative lawsuit, demand proceeding or any other related
17   books and records demand proceeding. If any other party objects to including Plaintiff in any

18   mediation, then Defendants agree to attempt to separately mediate with Plaintiff at or about the
     same time.
19
               6.   In the event that Defendants agree to produce, or any of them are ordered to produce
20
     by a court of competent jurisdiction, any documents pursuant to a related books and records request
21
     to any holder or beneficial owner of the Company’s stock, or documents are produced to the
22   plaintiffs in the Securities Class Actions or in any other related shareholder derivative litigation or
23   demand proceeding, then copies of such documents shall also be provided to counsel for Plaintiff
24   within twenty-five (25) days, subject to the execution by counsel for Plaintiff of an appropriate
     confidentiality agreement governing the use and disclosure of these materials.
25
               7.   During the pendency of the stay, Plaintiff may file an amended complaint, but
26
     Defendants need not answer, move, or otherwise respond thereto during the pendency of the stay.
27
               8.   Upon termination of the stay, Defendants shall not move to stay this
28   Derivative Action in deference to another derivative action. Nothing in this provision
                                                        2
                    STIPULATION AND [PROPOSED] ORDER TEMPORARILY STAYING CASE
                                   Case No. 3:20-CV-00608-MMD-WGC
     Case 3:20-cv-00608-MMD-WGC Document 9 Filed 12/07/20 Page 4 of 4



 1   shall limit Defendants from filing a motion to transfer or consolidate the Derivative
 2   Action with any other action or to another venue.

 3          9.      Upon occurrence of any of (1) the dismissal of the Securities Class Actions, with
     prejudice, by its court, and exhaustion of all appeals related thereto; or (2) the denial of any motion
 4
     to dismiss the Securities Class Actions; then the Parties shall, within twenty (20) days, meet and
 5
     confer on the next steps to be taken in the Derivative Action and notify the Court via a joint status
 6
     report within thirty (30) days after the occurrence of either of these events mentioned in this
 7   paragraph as to the Parties’ proposal(s) on the next steps to be taken in the Derivative Action.
 8          10.     All deadlines, hearings, or conferences currently scheduled shall be postponed until

 9   the date and time that will be specified in any proposed scheduling order to be hereafter submitted
     by the Parties pursuant to the terms of this Stipulation, or as otherwise set by the Court.
10
            11.     The Parties expressly preserve, and do not waive, any and all claims, rights and
11
     defenses, objections and arguments in the Derivative Action, except as to sufficiency of service of
12
     process.
13          12.     The Parties expressly agree that the voluntary stay of the Derivative Action is
14   without any prejudice, including without prejudice to either Party’s right to file any forthcoming
15   motions.

16
      Dated: December 4, 2020                                VENABLE LLP
17
                                                      By:    /s/ John S. Worden
18                                                            JOHN S. WORDEN
                                                              Attorneys for Defendants
19

20    Dated: December 4, 2020                                MATTHEW L. SHARP, LTD.
21                                                    By:    /s/ Matthew L. Sharp
                                                             MATTHEW L. SHARP
22
                                                             Attorneys for Plaintiff
23
     IT IS SO ORDERED:
24

25
             December 7, 2020
     DATED: _________                               ____________________________________
26
                                                    UNITED STATES DISTRICT COURT JUDGE
27

28

                                                         3
                   STIPULATION AND [PROPOSED] ORDER TEMPORARILY STAYING CASE
                                  Case No. 3:20-CV-00608-MMD-WGC
